Exhibit 10.5

ICT GROUP, INC.

1996 NON-EMPLOYEE DIRECTORS PLAN

As Amended Through May 18, 2004

The purpose of the ICT Group, Inc. 1996 Non-Employee Directors Plan (the “Plan”)
is to provide non-employee members of the Board of Directors (“Non-Employee
Directors”) of ICT Group, Inc. (the “Company”) and its subsidiaries (within the
meaning of section 424(f) of the Code) with the opportunity to receive grants of
nonqualified stock options (“Options”). The Company believes that the Plan will
cause the participants to contribute materially to the growth of the Company,
thereby benefiting the Company’s shareholders, and will align the economic
interests of the participants with those of the shareholders.

1. Administration.

The Plan shall be administered by the members of the Board who are not eligible
to receive options under this Plan (the “Committee”). If at any time there are
not sufficient shares available under the Plan to permit an automatic grant as
described in this Plan, the Option shall be reduced pro rata (to zero, if
necessary) so as not to exceed the number of shares then available under the
Plan.

2. Shares Subject to the Plan

(a) Subject to the adjustment specified below, the aggregate number of shares of
common stock of the Company (“Company Stock”) that may be issued under the Plan
is 250,000 shares. The shares may be authorized but unissued shares of Company
Stock or reacquired shares of Company Stock, including shares purchased by the
Company on the open market for purposes of the Plan. If and to the extent
Options granted under the Plan terminate, expire, or are cancelled, forfeited,
exchanged or surrendered without having been exercised, the shares subject to
such Options shall again be available for purposes of the Plan.

(b) If there is any change in the number or kind of shares of Company Stock
outstanding (i) by reason of a stock dividend, spin off, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation in which the Company is the surviving
corporation, (iii) by reason of a reclassification or change in par value, or
(iv) by reason of any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Options, the number of shares covered by outstanding
Options, the kind of shares issued under the Plan, and the price per share or
the applicable market value of such Options shall be proportionately adjusted to
reflect any increase or decrease in the number or kind of issued shares of
Company Stock to preclude the enlargement or dilution of rights and benefits
under such Options; provided, however, that any fractional shares resulting from
such adjustment shall be eliminated.

 

1



--------------------------------------------------------------------------------

3. Eligibility for Participation.

All Non-Employee Directors shall participate in the Plan. Non-Employee Directors
who have received options under this plan are hereinafter referred to as
“Optionees.”

4. Formula Option Grants to Non-Employee Directors.

(a) A Non-Employee Director shall be entitled to receive options which are not
intended to qualify as incentive stock options within the meaning of section 422
of the Code (“Nonqualified Stock Options” or “Options”) in accordance with this
Section 4.

(b) Initial Grant. Each Non-Employee Director who first becomes a member of the
Board after the effective date of this Plan (as specified in Section 19) shall
receive a grant of a Nonqualified Stock Option to purchase 15,000 shares of
Company Stock on the date as of which he or she first becomes a member of the
Board. Options granted pursuant to this Subsection (b) shall be exercisable with
respect to 50% of the shares on the date of grant and shall become exercisable
with respect to the remaining 50% of the shares on the first anniversary of the
date of grant, if the Non-Employee Director continues to be a member of the
Board through that date.

(c) Annual Grants. On each date that the Company holds its annual meeting of
shareholders, commencing with the 2000 annual meeting, each Non-Employee
Director who is in office immediately after the annual election of directors
(other than a director who is first elected or appointed to the Board at such
meeting) shall receive a grant of a Nonqualified Stock Option to purchase 5,000
shares of Company Stock. The date of grant of each such annual grant shall be
the date of the annual meeting of the Company’s shareholders. Options granted
pursuant to this Subsection (c) shall be fully exercisable as of the first
anniversary of the date of grant, if the Non-Employee Director continues to be a
member of the Board through that date.

(d) Other Grants. The Board may grant Non-Employee Directors who have previously
received grants under the Plan additional Nonqualified Stock Options on a
one-time basis in such amounts as the Board deems appropriate in order to make
their equity compensation consistent with that of other Non-Employee Directors.
Options granted pursuant to this Subsection (d) shall be fully exercisable as of
the date of grant.

(e) Exercise Price. The Exercise Price per share of Company Stock subject to an
Option granted under this Section 4 shall be equal to the Fair Market Value of a
share of Company Stock on the date of grant.

If the Company Stock is traded in a public market, then the Fair Market Value
per share shall be determined as follows: (i) if the principal trading market
for the Company Stock is a national securities exchange or the National Market
segment of the Nasdaq Stock Market, the last reported sale price thereof on the
relevant date or (if there were no trades on that date) the latest preceding
date upon which a sale was reported, or (ii) if the Company Stock is not

 

2



--------------------------------------------------------------------------------

principally traded on such exchange or market, the mean between the last
reported “bid” and “asked” prices of Company Stock on the relevant date, as
reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable.

(f) Option Term and Exercisability. The term of each Option granted pursuant to
this Section 4 shall be ten years.

(g) Payment of Exercise Price.

(i) The Exercise Price for an Option granted under this Plan shall be paid in
cash. The Optionee shall pay the Exercise Price and the amount of any
withholding tax due at the time of exercise. Shares of Company Stock shall not
be issued upon exercise of an Option until the Exercise Price is fully paid and
any required withholding is made.

(ii) A Optionee may exercise an Option granted under this Plan by delivering a
notice of exercise as described below, with accompanying payment of the Exercise
Price in accordance with Subsection (i) above. The notice of exercise may
instruct the Company to deliver shares of Company Stock due upon the exercise of
the Option to the designated registered broker or dealer in lieu of delivery to
the Optionee. Such instructions shall designate the account into which the
shares are to be deposited.

5. Termination of Employment, Disability or Death.

(a) Except as provided below, an Option may only be exercised while the Optionee
is a Non-Employee Director. In the event that a Optionee ceases to be a
Non-Employee Director for any reason other than a “disability”, death, or
“termination for cause”, any Option which is otherwise exercisable by the
Optionee shall terminate unless exercised within 90 days of the date on which
the Optionee ceases to be a member of the Board, but in any event no later than
the date of expiration of the Option term. Any of the Optionee’s Options that
are not otherwise exercisable as of the date on which the Optionee ceases to be
a Non-Employee Director shall terminate as of such date.

(b) In the event the Optionee ceases to be a Non-Employee Director on account of
a “termination for cause” by the Company, any Option held by the Optionee shall
terminate as of the date the Optionee ceases to be a Non-Employee Director.

(c) In the event the Optionee ceases to be a Non-Employee Director because the
Optionee is “disabled”, any Option which is otherwise exercisable by the
Optionee shall terminate unless exercised within one year after the date on
which the Optionee ceases to be a Non-Employee Director, but in any event no
later than the date of expiration of the Option term. Any of the Optionee’s
Options which are not otherwise exercisable as of the date on which the Optionee
ceases to be a Non-Employee Director shall terminate as of such date.

(d) If the Optionee dies while a Non-Employee Director or within 90 days after
the date on which the Optionee ceases to be a Non-Employee Director on account
of a termination as

 

3



--------------------------------------------------------------------------------

specified in Section 5(a) above, any Option that is otherwise exercisable by the
Optionee shall terminate unless exercised within one year after the date on
which the Optionee ceases to be a Non-Employee Director, but in any event no
later than the date of expiration of the Option term. Any of the Optionee’s
Options that are not otherwise exercisable as of the date on which the Optionee
ceases to be a Non-Employee Director shall terminate as of such date.

(e) For purposes of this Section 5:

(A) The term “Company” shall mean the Company and its subsidiaries within the
meaning of section 424(f) of the Code.

(B) “Disability” shall mean an Optionee’s becoming disabled within the meaning
of section 22(e)(3) of the Code.

(C) “Termination for cause” shall mean the date the Optionee’s directorship is
terminated, if the directorship is terminated on account of (a) a any act of
fraud, intentional misrepresentation, embezzlement or theft, (b) commission of a
felony, or (c) disclosure of trade secrets or confidential information of the
Company. In the event a Optionee’s employment is terminated for cause, in
addition to the immediate termination of all Options, the Optionee shall
automatically forfeit all Option shares for any exercised portion of an Option
for which the Company has not yet delivered the share certificates, upon refund
by the Company of the Exercise Price paid by the Optionee for such shares.

6. Withholding of Taxes.

(a) Required Withholding. All Options under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company shall have the right to deduct from all Options paid
in cash, or from other wages paid to the Optionee, any federal, state or local
taxes required by law to be withheld with respect to such Options. The Company
may require the Optionee or other person receiving shares upon the exercise of
Options to pay to the Company the amount of any such taxes that the Company is
required to withhold with respect to such Options, or the Company may deduct
from other wages paid by the Company the amount of any withholding taxes due
with respect to such Options.

(b) Election to Withhold Shares. A Optionee may elect to satisfy the Company’s
income tax withholding obligation with respect to an Option paid in Company
Stock by having shares withheld up to an amount that does not exceed the
Optionee’s minimum applicable tax rate for federal (including FICA), state and
local tax liabilities.

7. Transferability of Options.

Only the Optionee or his or her authorized representative may exercise rights
under an Option. Such persons may not transfer those rights except by will or by
the laws of descent and distribution. When a Optionee dies, the representative
or other person entitled to succeed to the rights of the Optionee (“Successor
Optionee”) may exercise such rights. A Successor Optionee must furnish proof
satisfactory to the Company of his or her right to receive the Option under the
Optionee’s will or under the applicable laws of descent and distribution.

 

4



--------------------------------------------------------------------------------

8. Change of Control of the Company.

As used herein, a “Change of Control” shall be deemed to have occurred if:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the voting power of the then outstanding securities
of the Company;

(b) The shareholders of the Company approve (or, if shareholder approval is not
required, the Board approves) an agreement providing for (i) the merger or
consolidation of the Company with another corporation where the shareholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to 20% or more of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), or where the members of the Board,
immediately prior to the merger or consolidation, would not, immediately after
the merger or consolidation, constitute a majority of the board of directors of
the surviving corporation, (ii) the sale or other disposition of all or
substantially all of the assets of the Company, or (iii) a liquidation,
dissolution or statutory exchange of the Company;

(c) Any person has commenced a tender offer or exchange offer for 20% or more of
the voting power of the then outstanding shares of the Company; or

(d) At least a majority of the Board does not consist of individuals who were
elected, or nominated for election, by the directors in office at the time of
such election or nomination.

9. Consequences of a Change of Control.

(a) Upon a Change of Control (i) the Company shall provide each Optionee with
outstanding Options written notice of such Change of Control, (ii) all
outstanding Options shall automatically accelerate and become fully exercisable.

(b) In addition, upon a Change of Control described in Section 8(b)(i) where the
Company is not the surviving corporation (or survives only as a subsidiary of
another corporation), all outstanding Options shall be assumed by, or replaced
with comparable options or rights by, the surviving corporation.

10. Amendment and Termination of the Plan.

The Board may amend or terminate the Plan at any time.

 

5



--------------------------------------------------------------------------------

11. Termination of Plan.

The Plan shall terminate on the day immediately preceding the tenth anniversary
of its effective date unless terminated earlier by the Board or unless extended
by the Board with the approval of the shareholders.

12. Termination and Amendment of Outstanding Options.

A termination or amendment of the Plan that occurs after a Option has been
granted shall not materially impair the rights of a Optionee unless the Optionee
consents.

13. Governing Document.

The Plan shall be the controlling document. No other statements,
representations, explanatory materials or examples, oral or written, may amend
the Plan in any manner. The Plan shall be binding upon and enforceable against
the Company and its successors and assigns.

14. Funding of the Plan.

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Options under this Plan. In no event shall interest be paid
or accrued on any Grant, including unpaid installments of Options.

15. Rights of Participants.

Neither this Plan nor any action taken hereunder shall be construed as giving
any individual any rights to be retained as a director of the Company or any
employment rights.

16. No Fractional Shares

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Option.

17. Requirements for Issuance of Shares

No Company Stock shall be issued or transferred in connection with any Option
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with. Certificates
representing shares of Company Stock issued under the Plan will be subject to
such stop-transfer orders and other restrictions as may be applicable under such
laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

 

6



--------------------------------------------------------------------------------

18. Headings

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

19. Effective Date of the Plan.

Subject to the approval of the Company’s shareholders, this Plan shall be
effective on May 8, 1996. The amendment and restatement of the Plan shall be
effective as of May 18, 2004.

20. Miscellaneous

(a) Compliance with Law. The Plan, the exercise of Options and the obligations
of the Company to issue or transfer shares of Company Stock under Options shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to
Section 16 of the Exchange Act, it is the intent of the Company that the Plan
and all transactions under the Plan comply with all applicable provisions of
Rule 16b-3 or its successors under the Exchange Act.

(b) Ownership of Stock. An Optionee or Successor Optionee shall have no rights
as a shareholder with respect to any shares of Company Stock covered by an
Option until the shares are issued or transferred to the Optionee or Successor
Optionee on the stock transfer records of the Company.

(c) Governing Law. The validity, construction, interpretation and effect of the
Plan and Option grants issued under the Plan shall exclusively be governed by
and determined in accordance with the law of the Commonwealth of Pennsylvania.

 

7